DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.
Allowable Subject Matter
The indicated allowability of claim 8 is withdrawn in view of the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection below
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of screws from claims 5, 8, and 10 (Note: if the screws cannot be shown without adding new matter to the drawings then the limitation should be removed from the claims.  For example, claim 5 could be amended to recite --the removable guard rail is coupled to the first side of the bike pedal--.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5-7, 9, and 11 are objected to because of the following informalities:
Claim 5, line 16, recites “the outer edge, wherein the ; and” which is grammatically incorrect and should be changed to --the outer edge; and--.
Claim 6, line 2, recites “the the removable guard rail” which is grammatically incorrect and should be changed to --the removable guard rail--.
Claim 6, line 6, recites “the the removable guard rail” which is grammatically incorrect and should be changed to --the removable guard rail--.
Claim 7, lines 2-3, recites “the the removable guard rail” which is grammatically incorrect and should be changed to --the removable guard rail--.
Claim 9, line 14, recites “wherein one of the two guard rails” which should be changed to --wherein the other of the two guard rails-- since line 7 already discloses one of the two guard rails.  Therefore, there is only one remaining guard rail that can be the second side guard rail.
Claim 11, line 3, recites “Providing one” which is grammatically incorrect and should be changed to --providing one--.
Claim 11, line 3, recites “one of the two guard rails” which should be changed to --the other of the two guard rails-- since claim 10, line 6, already discloses one of the two guard rails.  Therefore, there is only one remaining guard rail that can be the second side guard rail.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 discloses “absence of any protrusion on the adjustable single guard rail that extends towards the bike pedal to prevent engaging a shoe”, claim 5 discloses ““absence of any protrusion on the removable guard rail that extends towards the bike pedal to prevent engaging a shoe”, claim 9 discloses “absence of any protrusion on the first side guard rail and the second side guard rail that extends towards the bike pedal to prevent engaging a shoe”, claim 10 discloses “preventing the removable first side guard rail from engaging a shoe by having no protrusion that extends towards the bike pedal), and claim 11 discloses “preventing the removable second side guard rail from engaging a shoe by having no protrusion that extends towards the bike pedal” which is not understood because the originally filed specification does not provide support for these limitations.  The claim limitations are examples of new matter since the limitations are not supported by the originally filed specification.  MPEP 2173.05(i) recites “Any negative limitation or exclusionary proviso must have basis in the original disclosure”, and “The mere absence of a positive recitation is not basis for an exclusion.”  The Applicant is advised to remove the claim limitations from claims 1, 5, and 9-11 and to focus on the structural differences between the prior art of record and Applicant’s invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by C. H. Metz & T. Curley (US 604,919; hereinafter referred to as Curley).
Regarding claim 9, Curley discloses a system for improving a bike pedal (15-18) having two guard rails on first (the top side of 17 and 18) and second (the bottom side of 17 and 18) sides of the bike pedal, said system comprising:
the bike pedal including the first side, the second side that is coplanar with and opposite the first side, an inner edge (an edge opposite to the outer edge shown below), and an outer edge (shown below); and
wherein one of the two guard rails is a first side guard rail (the left 21, 21’, and 22 in Figure 1) disposed adjacent to the outer edge, said first guard rail also spaced a first distance (the space between the outer edge and the vertical portion of 21’ in Figure 2) away from the outer edge and then extending upwards and disposed a second distance (the space between the top of 17/18 and a portion of 22) above the first side to thereby form a barrier that prevents an object disposed against the first side from sliding off the bike pedal in a direction (downward in Figure 2) of the outer edge; and
wherein one of the two guard rails is a second side guard rail (the right 21, 21’, and 22 in Figure 1; the second guard rail extends from the second side in Figure 4) extending outwards perpendicular relative to the outer edge of the bike pedal, said second guard rail spaced a first distance (the space between the outer edge and the vertical portion of 21’ in Figure 2) away from the outer edge and then extending upwards and disposed a second distance (the space between the bottom of 17/18 and a portion of 22) above the second side to thereby form a barrier that prevents an object disposed against the second side from sliding off the bike pedal in the direction of the outer edge; and
absence of any protrusion on the first side guard rail and the second side guard rail that extends towards the bike pedal to prevent engaging a shoe (the first and second side guard rails are viewed as a combination of elements 21, 21’, and 22, and there is no additional protrusion that extends from that combination of elements that would interfere with a shoe from engaging the bike pedal thus the claim limitation is met).

    PNG
    media_image1.png
    666
    710
    media_image1.png
    Greyscale

Annotated Figure 2 of C. H. Metz & T. Curley (US 604,919) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over W. Grothe (US 563,959) in view of A. Perkins (US 520,009).
Regarding claim 1, W. Grothe discloses a system for improving a bike pedal having an adjustable single guard rail (the right O in Figures 1-3; the viewed guard rail is adjustable as much as Applicant’s guard rail [40] is adjustable thus meeting the claim limitation; It is also noted that Paragraph 0057 of Applicant’s specification recites “The first distance 46 between the bike pedal 30 and the guard rail 40 may be an adjustable distance, even for an integral guard rail.” thus an integrally formed guard rail can also be viewed as an adjustable guard rail. A guard rail only needs to be capable of being adjusted to meet the claim limitation), said system comprising:
a bike pedal (see Figure 1) including a first side (the top in Figure 2), a second side (the bottom in Figure 2) that is coplanar with and opposite the first side, an inner edge (shown below), and an outer edge (shown below) that is coplanar with and opposite the inner edge; and
the adjustable guard rail  coupled to the outer edge and extending outwards perpendicular relative to the outer edge of the bike pedal (O2 is not in contact with the outer edge as shown below), said guard rail spaced a first distance (the distance from the outer edge and O in Figures 1 and 2) away from the outer edge and then extending upwards and disposed a second distance (the distance from the top of the first side to the top of O in Figure 2) above the first side to thereby form a barrier that prevents an object disposed against the first side from sliding off the bike pedal in a direction (to the right in Figure 2) of the outer edge;
wherein the first distance is adjustable by replacing the adjustable single guard rail (the guard rail is capable of being replaced by another guard rail of a different size thus meeting the claim limitation); and
absence of any protrusion on the adjustable single guard rail that extends towards the bike pedal to prevent engaging a shoe (the adjustable guard rail is viewed as the right O in Figures 1-3, and there is no additional protrusion that extends from the right O in Figures 1-3 that would interfere with a shoe from engaging the bike pedal thus the claim limitation is met).

    PNG
    media_image2.png
    510
    780
    media_image2.png
    Greyscale

Annotated Figures 1 and 2 of W. Grothe (US 563,959)
W. Grothe does not disclose absence of a guard rail adjacent to the inner edge of the bike pedal to thereby eliminate a structure that would interfere with movement of a foot towards a body of a bicycle.
A. Perkins teaches an absence of a guard rail (H’) adjacent to an inner edge (the edge of the bicycle pedal closest to “C” in Figure 1) of a bike pedal to thereby eliminate a structure that would interfere with movement of a foot towards a body of a bicycle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of W. Grothe to have an absence of a guard rail adjacent to the inner edge of the bike pedal, as taught by A. Perkins, for the purpose of reducing the weight of the bicycle pedal and the bicycle pedal as a whole.
Regarding claim 2, W. Grothe discloses that the guard rail is further comprised of at least one arm (O2) that extends perpendicularly away from the outer edge of the bike pedal the first distance (see Figure 2), wherein the at least one arm then turns approximately 90 degrees to thereby extend the guard rail the second distance above the first side (see Figure 2).
Regarding claim 3, W. Grothe discloses that the at least one arm of the guard rail is further comprised of two arms (O2 in Figure 1) and a side bar (the member that connects each O2 to each other), wherein the side bar is disposed between the two arms.
Regarding claim 4, W. Grothe discloses that the side bar of the guard rail that extends the second distance above the first side has a profile selected from the group of profiles comprised of a rectangular bar (the shape of the side bar is viewed as having a rectangular profile since the side bar has four flat sides which have two pairs of equal length) and half of an ellipse.
Claims 5-7, 10 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over W. Grothe (US 563,959) in view of Hlavac et al. (US 4,599,915).
Regarding claim 5, W. Grothe discloses a system for improving a bike pedal (see Figure 1) having a removable guard rail (the right O in Figures 1-3), said system comprising:
the bike pedal including a first side (the top in Figure 2), a second side (the bottom in Figure 2) that is coplanar with and opposite the first side, an inner edge (shown below), and an outer edge (shown below); and
the removable having an attachment mechanism (rivets; O3) for coupling the removable guard rail to the first side of the bike pedal (the first side guard rail is indirectly coupled to the first side through the attachment mechanism; It is noted that the first guard rail does not need to be directly coupled to the first side of the bicycle pedal to meet the claim limitation as presently written), wherein the attachment mechanism enables the removable guard rail to be disposed adjacent to the outer edge of the bike pedal (O2 is adjacent to the outer edge as shown below), said removable guard rail also spaced a first distance (the distance from the outer edge and O in Figures 1 and 2) away from the outer edge and then extending outwards relative to the first side and disposed a second distance (the distance from the top of the first side to the top of O in Figure 2) above the first side to thereby form a barrier that prevents an object disposed against the first side from sliding off the bike pedal in a direction (to the right in Figure 2) of the outer edge; and
absence of any protrusion on the removable guard rail that extends towards the bike pedal to prevent engaging a shoe (the removable guard rail is viewed as the right O in Figures 1-3, and there is no additional protrusion that extends from the right O in Figures 1-3 that would interfere with a shoe from engaging the bike pedal thus the claim limitation is met).

    PNG
    media_image2.png
    510
    780
    media_image2.png
    Greyscale

Annotated Figures 1 and 2 of W. Grothe (US 563,959) 
W. Grothe does not disclose that the attachment mechanism is a plurality of screws.
Hlavac et al. teaches using screws (6a-6d; Column 2 / Lines 21-25) to attach a guard rail (5) to a pedal (2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment mechanism of W. Grothe to be a plurality of screws, as taught by Hlavac et al., for the purpose of providing an attachment mechanism that can be more easily removed to allow for easier disassembly and assembly in the event of damage or wear of the guard rail.
Regarding claim 6, W. Grothe discloses that the removable guard rail is further comprised of at least one arm (O2) that extends perpendicularly away from the outer edge of the bike pedal the first distance (see Figure 2), wherein the at least one arm then turns approximately 90 degrees to thereby extend the removable guard rail the second distance above the first side (see Figure 2).
Regarding claim 7, W. Grothe discloses that the at least one arm of the removable guard rail is further comprised of two arms (O2 in Figure 1), and wherein a bar (the member that connects each O2 to each other) is disposed between the two arms.
Regarding claim 10, W. Grothe discloses a method for improving a bike pedal (see Figure 1) having two removable guard rails (the left and right O in Figures 1 and 2), said method comprised of:
providing the bike pedal including a first side (the top in Figure 2), a second side (the bottom in Figure 2) that is coplanar with and opposite the first side, an inner edge (shown below), and an outer edge (shown below);
providing one of the two removable guard rails as a removable first side guard rail (the right O in Figures 1-3; the right O is capable of being removable through the removal of the rivets thus meeting the claim limitation) extending outwards perpendicular relative to the outer edge of the bike pedal (O2 is not in contact with the outer edge as shown below);
spacing the first side guard rail a first distance (the distance from the outer edge and O in Figures 1 and 2) away from the outer edge; and
extending the first side guard rail upwards a second distance (the distance from the top of the first side to the top of O in Figure 2) above the first side to thereby form a barrier that prevents an object disposed against the first side from sliding off the bike pedal in a direction (to the right in Figure 2) of the outer edge, and
preventing the removable first side guard rail from engaging a shoe by having no protrusion that extends towards the bike pedal (the first side guard rail is viewed as the right O in Figures 1-3, and there is no additional protrusion that extends from the right O in Figures 1-3 that would interfere with a shoe from engaging the bike pedal thus the claim limitation is met).

    PNG
    media_image2.png
    510
    780
    media_image2.png
    Greyscale

Annotated Figures 1 and 2 of W. Grothe (US 563,959) 
W. Grothe does not disclose that the removable first side guard rail is attached to the bike pedal using a plurality of screws that are removable.
Hlavac et al. teaches using screws (6a-6d; Column 2 / Lines 21-25) to attach a guard rail (5) to a pedal (2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment mechanism of W. Grothe to be a plurality of screws, as taught by Hlavac et al., for the purpose of providing an attachment mechanism that can be more easily removed to allow for easier disassembly and assembly in the event of damage or wear of the guard rail.
Regarding claim 11, W. Grothe discloses that the method further comprises:
providing one of the two removable guard rails as a second side guard rail (the left O in Figures 1-3; the left O is capable of being removable through the removal of the rivets thus meeting the claim limitation) extending outwards perpendicular relative to the outer edge of the bike pedal (O2 is not in contact with the outer edge as shown above);
spacing the first side guard rail a first distance (the distance from the outer edge and the left O in Figures 1 and 2) away from the outer edge; and
extending the second side guard rail upwards a second distance (the distance from the top of the first side to the top of the left O in Figure 2) above the second side to thereby form a barrier that prevents an object disposed against the second side from sliding off the bike pedal in a direction (to the right in Figure 2) of the outer edge, and
preventing the removable second side guard rail from engaging a shoe by having no protrusion that extends towards the bike pedal (the second side guard rail is viewed as the left O in Figures 1-3, and there is no additional protrusion that extends from the left O in Figures 1-3 that would interfere with a shoe from engaging the bike pedal thus the claim limitation is met).
Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 13 of the Remarks that “Curley explicitly teaches away from the invention by teaching convex clamping buttons that engage the shoe of the rider. The prior art of the present invention shows clipless shows, a toe cage and a strap that prevent a foot from rapidly disengaging from the bike pedal. The clamping buttons 22 that engage the show of the rider operate in the same manner as the prior art that the present invention teaches away from. Accordingly, language has been added to all independent claims to explicitly create the limitation of no protrusions on a guard rail that might engage a shoe of the rider.”
In Curley, element 22 of each viewed guard rail is considered as being an integral part of each guard rail therefore element 22 is not a protrusion that is an addition to the guard rails.  Furthermore, a shoe of the rider does not necessarily have to be directly engaged by element 22 given the numerous sizes that shoes come in.  For example, a child’s shoe is much smaller than an adult shoe therefore element 22 may not contact a shoe worn by a child.  Also, foot placement on the bike pedal can vary.
The Applicant argued on Page 13 of the Remarks that “A rivet is used to secure the guard rails of Grothe to the bike pedal. In a common understanding of the function of a rivet as understood by those skilled in the art, a rivet is not something that is meant to be removable without damaging the object that was rivetted and the rivet itself. A riveted guard rail is not one that is “removable” as defined in the specification of the application.”
The claim language only requires that the guard rail be removable from the bike pedal.  The guard rails of the prior art are fully capable of being removed from the bike pedal by removing the rivets.  Hlavac et al. is also being used as a teaching reference that teaches using threaded fasteners to fasten a guard rail to a bike pedal.  Replacing a rivet with a threaded fastener is well within the ability of one having ordinary skill in the art.  A rivet and a threaded fastener would hold the guard rail(s) and the bike pedal together thus interchanging the fastening means would not alter nor destroy the invention.  The fact that screws are reusable and rivets are not has no bearing on whether or not it would be obvious to exchange a rivet for a screw.  Furthermore, Paragraph 0071 of Applicant’s specification recites “Accordingly, an important aspect of the invention may be that the removable guard rail 70 may be attached to the bike pedal 10 using any convenient attachment mechanism and should not be considered to be a limiting aspect of the invention.  There may be many different ways to attach the guard rail to the bike pedal.  Different ways include but should not be considered as limited to a clamp, screws that include corresponding holes in the bike pedal 10, brackets or any other means for securing the guard rail to the bike pedal.”
The Applicant argued on Page 14 of the Remarks that “Applicant also respectfully traverses the rejection of claim 10 in light of Grothe as Grothe teaches the use of an outer and an inner guard rail.  This feature is explicitly claimed against.  As explained in the specification of the invention in paragraph 44, “The presence of an inner guard rail could interfere with removal of the shoe from the bike pedal 30 and is therefore not a feature of the embodiments of the invention.”  Accordingly, Grothe also teaches away from the claimed invention as an inner guard rail is a feature that cannot be part of the invention. All the embodiments of Grothe teach an inner guard rail.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there being no inner guard rail attached to the bike pedal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 10 does not disclose that both of the two removable guard rails are attached to and extend from the outer edge of the bike pedal.  Claim 10 only discloses a removable first side guard rail that extends outward perpendicular relative to the outer edge of the bike pedal, and is spaced away from the outer edge by a first distance.
The Applicant argued on Page 14 of the Remarks that “In paragraph 41 of the specification of the invention, it states, “What is critical is that the guard rail 40 should be spaced some distance away from the outer edge 36 of the bike pedal 30, and that the guard rail also extend upwards relative to or above the first side 32 in order to prevent an object from slipping off the bike pedal.” Applicant observes that Grothe teaches a guard rail that functions as the edge of the bike pedal (see figures 1, 2, 3, element O). Likewise, Perkins also teaches a guard rail that is disposed at the outer edge of the bike pedal (see figure 2).”
The guard rail(s) of Grothe are spaced away from the outer edge i.e. the left O in Figure 1 is spaced from the viewed outer edge of the bike pedal (see the annotated figure above), and the right-most surface of the right in Figure 1 is spaced from the viewed outer edge of the bike pedal (see the annotated figure above).  Furthermore, both of the guard rails extend above the outer edge of the bike pedal as shown in Figure 2 of Grothe.
The Applicant argued on Page 15 of the Remarks that “Furthermore, the combination of Grothe and Perkins are conflicting. It is prohibited to pick and choose between which conflicting features are selected from a combination of the prior art. Grothe clearly teaches an inner guard rail for all embodiments. Perkins teaches a guard rail only at the outer edge. The Office Action states that the motivation for selecting Perkins is “for the purpose of reducing the weight of the bicycle pedal...” However, this is not even a stated motivation for the present invention and will not make a significant difference in weight of the bicycle, especially when considering that the amount of weight being discussed is not significant for most bikes.”
First, if the motivation for was the stated motivation for the present invention then that would lead to the examiner's conclusion of obviousness being based upon improper hindsight reasoning which is not allowed.  Second, Applicant’s argument that the removing the inner guard rail would “not make a significant difference in weight of the bicycle, especially when considering that the amount of weight being discussed is not significant for most bikes” is not supported by any information and appears to be a conclusion that the Applicant has constructed.  Removing the weight from bicycles (or any object for that matter) is well-known and obvious.  As an example, racing bicycles try to reduce the weight where possible to make the bicycle lighter, more nimble, and to allow for greater acceleration and braking.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
The Applicant argued on Pages 15-16 of the Remarks that “Thus, the present invention teaches 3 different methods for extending the distance of the guard rail from the edge of the bike pedal. They are 1) extension arms may be replaceable, 2) the extension arms may be extended into or out of the bike pedal, and 3) replace a removable guard rail.  Applicant respectfully asserts that Grothe and Perkins both fail to teach any of these three methods of having an adjustable guard rail. Continuing to assert that a guard rail attached using permanent rivets is the equivalent to any of these method is not supported by the prior art.  Furthermore, the specification explains that the different ways to attach the guard rail to the bike pedal (if it is not integral), is by clamp, screws or bracket (see paragraph 71). All of these methods will not end of destroying the attachment means, such as a rivet, or risk damage to the bike pedal as would most likely occur with Grothe.
The guard rail(s) of Grothe are replaceable which meets number 1 of the methods listed above.  A rivet is not a permanent fixing means since a rivet can be removed, the guard rail(s) be removed and exchanged for a different guard rail, and then a new rivet can be used to hold the bike pedal and the new guard rail(s) together.  The term “replaceable” only means that the guard rail needs to be capable of being replaced.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Applicant argued on Pages 16-17 of the Remarks that “Furthermore, the function of screws in Hlavac is not for the purpose of replacing guard rails but for adjusting the orientation of the bike pedal itself and is unsuitable for the purpose of attaching or detaching a guard rail.”
Hlavac et al. uses bolts/screws to both adjust the guard rail relative to the bicycle pedal and to attach the guard rail to the bicycle pedal.  While the screws of Hlavac et al. have an additional function that does not disqualify there use in replacing the rivets used in the prior art.  Applicant's appear to be a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656